Citation Nr: 1516499	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  11-05 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1980 to October 1988 and from June 2007 to June 2008.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When this case was before the Board in May 2014, the issue was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's sleep apnea is etiologically related to her active service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of her claim.  In addition, the evidence currently of record is sufficient to substantiate her claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background and Analysis

The Veteran's service treatment records (STRs) are negative for evidence of sleep apnea, to include trouble sleeping.

In connection with July 2008 VA treatment, the Veteran reported that her partner noticed she snored and stopped breathing during sleep.  According to an August 2008 VA treatment record, the Veteran stated she had difficulty sleeping with nightmares.

In connection with December 2008 VA treatment, the Veteran reported that her symptoms of snoring and witnessed apnea began six months prior and excessive daytime sleepiness began 15 months prior.  The diagnosis on a December 2008 sleep study was severe obstructive sleep apnea syndrome.

In a May 2009 VA examination, the Veteran stated that her partner told her she had disordered sleep when she arrived home from an active duty deployment in June 2008.  She indicated that she experienced symptoms of waking up with a headache and daytime somnolence with no prior consistent history of snoring.  The examiner opined that the Veteran's sleep apnea was as least as likely as not caused by or a result of military service because she had no history of sleep problems or snoring prior to the summer of 2008.  The examiner concluded that sleep apnea developed during her tour of duty.

In January 2011, the Veteran reported that she did not snore prior to being deployed in June 2007 unless she was sick and was told she snored while in active service around March 2008.  The Veteran stated that she realized she had trouble sleeping when she returned home and would wake up with a headache daily or by a fit of coughing, was tired during the day, and was woken up by her partner who stated she was not breathing.  She indicated that her morning headaches and daytime sleepiness resolved after she received a C-PAP machine in February 2009.

P.C., a polysomnograph technician, reported in January 2011 that she lived with the Veteran for three years prior to her deployment and that she never snored or exhibited other symptoms of sleep apnea until she returned from her active service.  P.C. stated that when the Veteran arrived home from her deployment she slept for 18 hours and snored, and she noted that the Veteran did not immediately receive a sleep study because she had other injuries that needed to be addressed.  P.C. opined that the Veteran's symptoms were signs of sleep deprivation caused by a sleep disorder, noted that snoring was an accurate indicator of sleep apnea, and concluded that it was her profession opinion that the Veteran's sleep apnea was caused by deployment because she had no signs or symptoms of sleep apnea until she returned from deployment.

Additionally, A.H., a retired Army nurse who deployed with the Veteran, reported that she would wake the Veteran for assignments and had observed the Veteran snoring loudly and appear to stop breathing for a period of time.  She stated that she recommended that the snoring be evaluated when the Veteran returned home.  A.H. stated that they were exposed to high temperatures, fumes, smoke, dry climate, and dust storms that affected their respiratory systems and that she concurred with the Veteran's characterization of her medical issues.

In April 2014, the Veteran stated that her symptoms of excessive daytime sleepiness and snoring began while serving in Iraq, she was unable to request a sleep study on deployment, and she began seeking treatment as soon as she returned home.  She further indicated that prior to the December 2008 sleep study she had reported difficulty sleeping to mental health providers.

After careful review of the record, the Board finds that entitlement to service connection for sleep apnea is warranted.  

The Board notes that the Veteran has credibly reported that she had no consistent history of snoring or other symptoms of sleep apnea before entrance into active service in June 2007; had excessive daytime sleepiness and snored during her active service in Iraq from June 2007 to June 2008; and continued to snore, have excessive daytime sleepiness, and headaches upon waking after separation from service.  Further, A.H. noted that the Veteran snored and appeared to stop breathing while sleeping in active service and P.C. reported that the Veteran snored and was sleep deprived after separation from service.  Moreover, the May 2009 VA examiner opined that the Veteran's sleep apnea began in active service due to the timing of the onset of her symptoms.  No contrary medical opinion is of record.

Accordingly, entitlement to service connection for sleep apnea is warranted.


							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for sleep apnea is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


